Citation Nr: 0524816	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-22 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
internal injuries.

2.  Entitlement to service connection for residuals of teeth 
and face injuries.

3.  Entitlement to service connection for Human 
Immunodeficiency Virus (HIV)-type infection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from January 1987 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  The veteran 
testified before the undersigned at a hearing held at the RO 
in December 2003.  At that time he submitted additional 
evidence, along with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has residuals of teeth and face 
injuries purportedly resulting from a motor vehicle accident 
(MVA) in service, and that he has submitted new and material 
evidence to reopen his claim for service connection for 
internal injuries resulting from the same MVA.  He also 
alleges that he contracted an HIV-related illness from sexual 
activity in service.

The Board initially points out that, while the veteran's 
service medical records are on file, they are almost entirely 
in the form of microfiche, although those few records that 
are in a readable format confirm that he was involved in an 
MVA.  On remand, the RO should ensure that the service 
medical records are copied into a medium suitable for review 
without resort to the use of assistive machinery.

On file are VA treatment records for February 1991 to 
September 2003 showing that, following his service discharge, 
the veteran was treated on at least one occasion for a 
gonorrhea infection, and that many years later he developed 
an HIV infection.  Significantly, of the VA treatment records 
on file, only those dating to June 2000 were obtained by the 
RO; the RO has made no efforts to obtain treatment records 
since November 2001.  In December 2003, the veteran himself 
submitted additional VA medical records covering portions of 
the period from November 1993 to September 2003.
 
At his December 2003 hearing before the undersigned, the 
veteran explained that he has received ongoing treatment for 
the disorders at issue at the VA Medical Center (VAMC) in 
Philadelphia, Pennsylvania.  He testified that his VA 
physicians have identified the presence of internal injury 
residuals, and have linked those residuals to the MVA in 
service.  He also testified that the physicians have linked 
the claimed residuals of teeth and face injuries to service 
as well.

As indicated above, despite the veteran's continued treatment 
at the Philadelphia VAMC, the RO has not obtained any medical 
records for the veteran more recent than June 2000, and the 
medical records submitted by the veteran himself do not 
appear complete.  Given his testimony as to the etiology 
opinions offered by his treating VA physicians, and as the 
outstanding VA treatment records are likely relevant to the 
claim for service connection for HIV-related illness as well, 
the Board is of the opinion that additional efforts to obtain 
the veteran's complete VA treatment records are warranted.  
See generally Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
Board will therefore remand this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
copying of those service medical 
records currently in microfiche form 
to 8.5-inch by 11-inch pages in a 
format readable without the use of 
assistive machinery.

2.  The RO should obtain VA medical 
and dental records for the veteran 
from the VAMC in Philadelphia, 
Pennsylvania for the period from 
June 1990 to the present.

3.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of any 
disorder(s) affecting the 
appellant's teeth and face.  All 
indicated studies should be 
performed.  With respect to any 
disorder affecting the teeth and/or 
face identified (other than nasal 
disability), the examiner must opine 
as to whether it is at least as 
likely as not that such disorder is 
etiologically related to the 
veteran's period of service, to 
include the motor vehicle accident 
experienced therein.  The claims 
folder must be made available to the 
examiner for proper review of the 
medical history.  

4.  The RO should also arrange for a 
VA examination of the veteran by a 
physician with appropriate expertise 
to determine the nature and etiology 
of his HIV-related illness.  All 
indicated studies, tests and 
evaluations deemed necessary must be 
performed.  The examiner must opine 
as to whether it is at least as 
likely as not that the veteran's 
HIV-related illness is etiologically 
related to his period of service.  
The claims folder must be made 
available to the examiner for proper 
review of the medical history.  

5.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
reports to ensure that they are in 
complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits 
sought on appeal are not granted in 
full the RO must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


